Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.

Allowable Subject Matter
Claims 1-7, 9-13, and 16-26 are allowed.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Heinisch on 9 September 2022.

The application has been amended as follows: 
In line 17 of claim 24, the word “equalizer” (spelled with a z) has been replaced with “equaliser” (spelled with an s).
In line 16 of claim 25, the word “equalizer” (spelled with a z) has been replaced with “equaliser” (spelled with an s).
In line 16 of claim 26, the word “equalizer” (spelled with a z) has been replaced with “equaliser” (spelled with an s).
In line 18 of claim 26, the word “equalizer” (spelled with a z) has been replaced with “equaliser” (spelled with an s).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record taken alone or in combination does not teach, suggest, or render obvious the limitations of the instant independent claims, particularly:
A refrigerant compressor for a refrigeration system, the refrigerant  compressor including a common housing, an electrical drive motor in a motor compartment disposed within the common housing, a compressor arranged in the common housing, a mechanical compressor drive arranged in a drive chamber within the common housing, a lubricant bath forming in the drive chamber, and an intake duct that extends in the common housing separated from the drive chamber so that the compressor draws in suction refrigerant to be compressed through the intake duct; wherein the intake duct and drive chamber are connected by a gas equaliser duct which allows permanent equalisation of gas between them, and which has on one side thereof an opening on the drive chamber side and on the other an opening on the intake side, and having a duct length between the openings corresponds to at least twice the smallest duct diameter of the equaliser duct, and wherein the opening on the intake side is higher up in the direction of gravity than an accumulation of lubricant in the intake duct and wherein the intake duct passes through the motor compartment and the accumulation of lubricant forms on a base of the motor compartment and wherein the gas equaliser duct connects the drive chamber to the motor compartment as taught in instant independent claim 1, or
a refrigerant compressor for a refrigeration system, the refrigerant compressor including a common housing, an electrical drive motor in a motor compartment disposed within the common housing, a compressor arranged in the common housing, a mechanical compressor drive arranged in a drive chamber within the common housing, a lubricant bath forming in the drive chamber, and an intake duct that extends in the common housing separated from the drive chamber and passing through the motor compartment so that the compressor draws in suction refrigerant to be compressed through the intake duct; wherein the intake duct and drive chamber are connected by a gas equaliser duct which allows permanent equalisation of gas between them, and which has on one side thereof an opening on the drive chamber side and on the other an opening on the intake side, and having a duct length between the openings corresponds to at least twice the smallest duct diameter of the equaliser duct, and wherein the gas equalizer duct passes through a wall which extends within the housing between the drive chamber and the intake duct with the wall carrying a bearing unit for a drive shaft of the mechanical compressor drive as taught in instant independent claim 24, or
a refrigerant compressor for a refrigeration system, the refrigerant compressor including a common housing, an electrical drive motor in a motor compartment disposed within the common housing, a compressor arranged in the common housing, a mechanical compressor drive arranged in a drive chamber within the common housing, a lubricant bath forming in the drive chamber, and an intake duct that extends in the common housing separated from the drive chamber and passing through the motor compartment so that the compressor draws in suction refrigerant to be compressed through the intake duct; wherein the intake duct and drive chamber are connected by a gas equaliser duct which allows permanent equalisation of gas between them, and which has on one side thereof an opening on the drive chamber side and on the other an opening on the intake side, and having a duct length between the openings corresponds to at least twice the smallest duct diameter of the equaliser duct, and wherein the gas equalizer duct passes through a wall which extends within the housing between a compressor section and a motor section of the common housing as taught in instant independent claim 25, or
a refrigerant compressor for a refrigeration system, the refrigerant compressor including a common housing, an electrical drive motor in a motor compartment disposed within the common housing, a compressor arranged in the common housing, a mechanical compressor drive arranged in a drive chamber within the common housing, a lubricant bath forming in the drive chamber, and an intake duct that extends in the common housing separated from the drive chamber and passing through the motor compartment so that the compressor draws in suction refrigerant to be compressed through the intake duct; wherein the intake duct and drive chamber are connected by a gas equaliser duct which allows permanent equalisation of gas between them, and which has on one side thereof an opening on the drive chamber side and on the other an opening on the intake side, and having a duct length between the openings corresponds to at least twice the smallest duct diameter of the equaliser duct, and wherein the gas equalizer duct passes through a wall which extends within the housing between the drive chamber and the intake duct and wherein the gas equaliser duct is entirely below a head and valve plate of the compressor as taught in claim 26.

US Publication No. 2015/0240798 A1 to Sato teaches in figs. 2 and 7, shown below, a refrigerant compressor having a common housing (22) in which are disposed a compressor (having pistons 36), a mechanical drive (crank shaft 40) disposed in a drive chamber (34) and a lubricant bath (35) formed within the drive chamber, and having an intake duct (28) separated from the drive chamber (as shown in fig. 2 and taught in ¶ 40) and further teaches a pressure equalization path (50, shown in fig. 7) which extends between the drive chamber (34, through an oil separator 64) and an intake side (28) with a length shown in fig. 7 to be greater than twice its diameter.  Although Sato teaches the intake opening of this passage to be higher than an accumulation of lubricant in the intake duct (the location shown for oil return path 82 in fig. 7) Sato does not teach the path passing through a motor compartment of the compressor, with this motor compartment including an electrical drive motor which drives the mechanical compressor drive as taught in the independent claims or specifically the accumulation of lubricant above which the equaliser passage is disposed forms on a base of this motor compartment as taught in instant independent claim 1, nor does Sato teach the equaliser duct passing through a wall of the common housing between the drive chamber and intake duct with such a wall carrying a bearing unit as taught in claim 24, or a wall between ta compressor section and motor section as taught in claim 25, or a wall between the drive chamber and intake duct with the equalizer duct being disposed entirely below a head and valve plate of the compressor as taught in claim 26.

    PNG
    media_image1.png
    346
    375
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    330
    360
    media_image2.png
    Greyscale

US Publication No. 2011/0274575 to Obrist et al. teaches in ¶ 5 that it is known in the art for a suction passage of a compressor to be passed through a motor chamber having an electric motor which drives the compressor for providing cooling to that compressor motor.
Applicant argues on pp. 11-12 of the reply that one of ordinary skill in the art would not have found it obvious to modify Sato with the motor compartment and suction duct arrangement of Obrist because the system of Sato is driven by an external motor connected through a crank shaft (as taught in ¶ 43) and there is no motivation to internalize this motor of Sato in a manner which would result in claimed invention, including the equaliser duct’s connection to the motor compartment as taught in claim 1, the motor section of claim 24, or the inlet duct in general across the independent claims if the duct were routed as taught by Obrist.
In response and upon reviewing the prior art, examiner agrees with applicant’s characterization of Obrist’s teachings and thus the rejections of the instant independent claims based on the teachings of Obrist in modification to Sato have been withdrawn.

    PNG
    media_image3.png
    393
    511
    media_image3.png
    Greyscale

US Patent No. 3,713,513 to Harris et al. teaches in fig. 1, shown above, a refrigerant compressor having a drive compartment (18) and a motor compartment (16) which contains an electric motor (24) driving a compressor mechanism (crankshaft 26 and pistons 27) in the drive compartment (18) and further teaches oil accumulating in the bottom of the engine chamber and returning to the drive chamber through an aperture (21) and check valve (50).  Harris further teaches the compressor including a fluid equalizing channel or passage (40) formed in the compressor to connect a suction chamber (32) to the drive chamber (40), but does not teach this conduit communicating with the motor chamber as taught in claims 1 and 25, or passing through a wall which carries a bearing of the drive shaft as taught claim 24, or being disposed below a heat and valve plate of the compressor as taught in claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        9 September 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763